DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung’837 (US PGPub 2014/0199837), as evidenced by Park (US PGPub 2012/0104514) and Hung'763 (US PGPub 2014/0151763).
Regarding claim 1, Hung’837 discloses in Figs. 2-6 & 9-11 (para. [0015]:  substrate as shown in Fig. 2 is an alternative to Fig. 1 in accordance with subsequently described method steps), 
providing a substrate (100, para. [0012]) including a gate structure (116/120/124, para. [0013]) separating source and drain (S/D) features (112, Fig. 2, para. [0015]; para. [0022]:  silicide 170 formed in S/D before or after first dielectric deposition); 
forming a first dielectric layer (128/130, para. [0013]) over the substrate; 
forming a first interconnect structure (172/174, para. [0023-0025]) within the first dielectric layer, the first interconnect structure in electrical contact with the S/D features; 
forming an intermediate layer (136:132/134, para. [0016]) over the first dielectric layer and the first interconnect structure (the Examiner notes that within the context of the disclosure, this conveys only that the intermediate layer is formed to be, at some point, over the first interconnect structure because the Instant Application – see e.g. Figs. 2-5 – discloses forming intermediate layer 224 only before forming first interconnect structure 232/234), wherein the first interconnect structure extends through the first dielectric layer and the intermediate layer to a silicide layer (170, Fig. 9, para. para. [0022]:  silicide 170 formed in S/D before or, according to a self-aligned “salicide” process, after first dielectric layer deposition) such that the intermediate layer has a top surface that is even with a top surface of the first interconnect structure (172 & 174’, Fig. 10, para. [0025]; note in Figs. 10-11 and para. [0024], during and after the CMP process, 174 and the intermediate layer 132/134, i.e. 136’ in Fig. 10 share an even planar top surface); 
forming a barrier layer (172, para. [0023]; the Examiner notes that in the context of the disclosure, the barrier layer is reasonably considered as part of the first interconnect structure to satisfy the language “the first interconnect structure extends…to a silicide layer” as recited above; see Instant Application elements 232 & 234, e.g. Fig. 18) directly over the silicide layer (170), the barrier layer being interposed between the silicide layer and the first interconnect structure such that a bottom surface of the barrier layer is aligned with a bottom surface of the first dielectric layer and a top surface of the substrate (see Fig. 2, para. [0015]:  embodiment with S/D features 112 & 114 having top surface planar with substrate top surface; the Examiner further calls attention to Park, Figs. 4A-D and para. [0056-0063], which discloses details of the silicide, i.e. “salicide” formation process alluded to in para. [0022] of Hung’837, making clear that salicide 147 illustrated in Park is a reaction with the underlying semiconductor source/drain and is thus coplanar with the top surface thereof and also reacts to extend laterally beyond the contact holes in which the silicide is formed); 
after forming the first interconnect structure and intermediate layer, forming a second dielectric layer (178, Fig. 11, para. [0026]) over the intermediate layer; 
forming a first trench (Fig. 11, para. [0026]: one trench containing plug 180) in the second dielectric layer to expose the top surface of the first interconnect structure; 
forming a second trench (Fig. 11, para. [0026]:  trench containing 182) through the second dielectric layer (178) to expose a top surface of the gate structure (108, Fig. 11, para. [0026]), a bottom surface of the second trench being aligned with a bottom surface of the intermediate layer (136, Fig. 11, para. [0026]); and 
forming a third interconnect structure (182, Fig. 11, para. [0026]) within the second trench in electrical contact with the gate structure (120; and 108, Fig. 11, para. [0026]),
wherein a top surface of the drain feature extends along and contacts a first portion of the first dielectric layer between the gate structure and the first interconnect structure and a second portion of the first dielectric layer on an opposite side of the first interconnect structure relative to the gate structure along a single plane (Fig. 11 in the context of planar source/drains of Fig. 2:  source/drains 112 top surface contacts the first dielectric layer portion 128 along a plane with first interconnect structure 172/174 bisecting the extent between the gate structure and the isolation region 106).
Hung’837 appears not to explicitly disclose (in detail with regard to the formation of contacts 180 and 182 in the second dielectric layer) filling the first trench with a photoresist material, the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; after removing the portion of the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench; and removing the first photoresist layer to expose the top surface of the first interconnect structure; and forming a second interconnect structure in electrical contact with the first interconnect structure within the third trench; and after forming the second interconnect structure, the drain feature relationship with the first dielectric layer being as described above.	
However, Hung’837 discloses in detail in forming the lower level source/drain contacts in Figs. 3-6, separately forming contacts to the transistor source (para. [0017]: 112A) and to the drain (112B) by filling the first trench (146, Fig. 5, para. [0019]) with a photoresist material (ODL 148, para. [0019]:  ODL has good filling capacity; para. [0017]: ODL is 365nm I-line PR), the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench (Fig. 6, para. [0019]). Hung’837 further discloses that this process protects the gate structure during source/drain contact formation (para. [0027]) and allows for contacts pitch smaller than the process lithographic resolution (para. [0021]:  in contrast with simultaneous source/drain contact formation as shown in Figs. 7-8).  As further evidence, see Hung’763, Figs. 7-9 and para. [0017-0020], whereby an upper level trench (320) for via to the source/drain contact (314) and a second trench (322) further through an intermediate layer (308) for contact to a gate structure are formed separately using a photoresist trench fill (OLD, para. [0019]) similar to Hung’837; and simultaneously forming in both trenches the upper level interconnect (324/326) after removing the photoresist fill from trench 320.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the same process for the second level source/drain/gate contacts trenches separately as for the first level interconnect as in Hung’837 (as evidenced by Hung’763) for the same reasons, i.e. to protect the gate structure during processing and to allow for sub-lithographic source/drain/gate pitch.  In so doing, the method includes filling the first trench with a photoresist material, the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; after removing the portion of the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench; and removing the first photoresist layer to expose the top surface of the first interconnect structure; and forming a second interconnect structure in electrical contact with the first interconnect structure within the third trench; and after forming the second interconnect structure, the drain feature relationship with the first dielectric layer being as described above.
Regarding claim 2, Hung’837 further discloses forming the silicide layer (170, para. [0022]) over the S/D features (112), the silicide layer being interposed between the S/D features and the first interconnect structure (174’).
Regarding claim 3, Hung’837 further discloses forming the barrier layer (172) over the silicide layer (170) such that the silicide layer extends out from the barrier layer and an outer edge of the silicide layer is not aligned with an outer edge of the barrier layer (as discussed in the rejection of claim 1 above, the salicide formation process noted in Hung’837 para. [0022] necessarily produces a reaction extending laterally beyond the edges of the contact holes in which the self-aligned silicide is formed, as shown by element 147 in Park Fig. 4G.).   
Regarding claim 4, Hung’837 further discloses forming the intermediate layer (136, par. [0016]) includes forming a hard mask (134, para. [0016]:  oxide).
Regarding claim 5, Hung’837 further discloses that the first (174), second (180), and third (182) interconnect structures include a material selected from the group consisting of aluminum (Al), tungsten (W), and copper (Cu) (para. [0023] & [0026]).
Regarding claim 6, Hung’837 further discloses in para. [0016] & [0024], that the intermediate layer is deposited to include a lower etch stop layer (132: SiN) and an upper hard mask layer (134, oxide), the upper layer having a faster etch rate and is entirely removed during CMP formation of the first interconnect structure.
Hung’837 as combined appears not to explicitly disclose that the intermediate layer has a thickness that ranges from about 30 Angstroms to about 300 Angstroms.  There is no evidence showing the criticality of the claimed thickness.
Absent a showing of criticality with respect to final intermediate layer etch stop thickness (a result effective variable whereby a thinner layer reduces process margin, whereas a thicker SiN layer increases device capacitance), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve desired tradeoff between capacitance and manufacturability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Hung’837 further discloses that the gate structure includes a gate dielectric (116, para. [0013]) and a gate electrode (120, para. [0013]).
Regarding claim 8, Hung’837 further discloses in para. [0012]), that the substrate is one of a bulk silicon or a silicon- on-insulator (SOI).
Regarding claim 9, Hung’837 discloses in Figs. 2-6 & 9-11 (para. [0015]:  substrate as shown in Fig. 2 is an alternative to Fig. 1 in accordance with subsequently described method steps), 
providing a substrate (100, para. [0012]) including a gate structure (116/120/124, para. [0013]) traversing a channel region (para. [0014]) and separating source and drain (S/D) features (112, Fig. 2, para. [0015]; para. [0022]:  silicide 170 formed in S/D before or, according to a self-aligned “salicide” process, after first dielectric deposition), the gate structure including a gate electrode (120, para. [0013]), the gate structure having a top surface in a first plane (top of 120 & 130, see Fig. 10); 
forming a first dielectric layer (128/130, para. [0013]) over the S/D features; 
forming a first interconnect structure (174, para. [0023-0025]) extending through the first dielectric layer and through an intermediate layer (136:132/134, para. [0016]) formed over the first dielectric layer, the first interconnect structure being in electrical contact with the S/D features (112), the first interconnect structure (174, Fig. 10) having a top surface in a second plane extending across a top surface of the intermediate layer (136’, Fig. 10), the second plane different from the first plane of the top surface of the gate structure (120); 
forming a barrier layer (172, para. [0023]) directly over a silicide layer (170, para. [0022]: silicide 170 formed in S/D before or, according to a self-aligned “salicide” process, after first dielectric deposition), the barrier layer being interposed between the silicide layer and the first interconnect structure (174) such that a bottom surface of the barrier layer is aligned with a bottom surface of the first dielectric layer and a top surface of the substrate (see Fig. 2, para. [0015]:  embodiment with S/D features 112 & 114 having top surface planar with substrate top surface; the Examiner further calls attention to Park, Figs. 4A-D and para. [0056-0063], which discloses details of the silicide, i.e. “salicide” formation process alluded to in para. [0022] of Hung’837, making clear that salicide 147 illustrated in Park is a reaction with the underlying semiconductor source/drain and is thus coplanar with the top surface thereof and also reacts to extend laterally beyond the contact holes in which the silicide is formed); 
forming a second dielectric layer (178, para. [0026]) over the intermediate layer; 
forming a first trench (Fig. 11, para. [0026]: one trench containing plug 180) in the second dielectric layer to expose the top surface of the first interconnect structure; 
forming a second trench (Fig. 11, para. [0026]:  trench containing 182) through the second dielectric layer and intermediate layer to expose the top surface of the gate structure; 
forming a second interconnect structure (182, para. [0026]) extending through the second trench within the second dielectric layer, the second interconnect structure being in electrical contact with the gate structure (120; and 108, Fig. 11, para. [0026]),
wherein after forming the second interconnect structure, a top surface of the drain feature extends along and contacts a first portion of the first dielectric layer between the gate structure and the first interconnect structure and a second portion of the first dielectric layer on an opposite side of the first interconnect structure relative to the gate structure along a third plane (Fig. 11 in the context of planar source/drains of Fig. 2:  source/drains 112 top surface contacts the first dielectric layer portion 128 along a plane with first interconnect structure 172/174 bisecting the extent between the gate structure and the isolation region 106); and 
forming a third interconnect structure (180, para. [0026]) extending through the second dielectric layer, the third interconnect structure being in electrical contact with the first interconnect structure (174’).
Hung’837 appears not to explicitly disclose (in detail with regard to the formation of contacts 180 and 182 in the second dielectric layer) filling the first trench with a photoresist material, the photoresist material extending above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the portion of the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench.
However, Hung’837 discloses in detail in forming the lower level source/drain contacts in Figs. 3-6, separately forming contacts to the transistor source (para. [0017]: 112A) and to the drain (112B) by filling the first trench (146, Fig. 5, para. [0019]) with a photoresist material (ODL 148, para. [0019]:  ODL has good filling capacity; para. [0017]: ODL is 365nm I-line PR), the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench (Fig. 6, para. [0019]). Hung’837 further discloses that this process protects the gate structure during source/drain contact formation (para. [0027]) and allows for contacts pitch smaller than the process lithographic resolution (para. [0021]:  in contrast with simultaneous source/drain contact formation as shown in Figs. 7-8).  As further evidence, see Hung’763, Figs. 7-9 and para. [0017-0020], whereby an upper level trench (320) for via to the source/drain contact (314) and a second trench (322) further through an intermediate layer (308) for contact to a gate structure are formed separately using a photoresist trench fill (OLD, para. [0019]) similar to Hung’837; and simultaneously forming in both trenches the upper level interconnect (324/326) after removing the photoresist fill from trench 320.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the same process for the second level source/drain/gate contacts trenches separately as for the first level interconnect as in Hung’837 (as evidenced by Hung’763) for the same reasons, i.e. to protect the gate structure during processing and to allow for sub-lithographic source/drain/gate pitch.  In so doing, the method includes filling the first trench with a photoresist material, the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the portion of the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench.
Regarding claim 10, Hung’837 further discloses forming the silicide layer (170) over the S/D features (112), the silicide layer being interposed between the S/D features and the first interconnect structure (174’).
Regarding claim 11, Hung’837 further discloses forming the barrier layer (172) on the silicide layer (170) such that the silicide layer extends out from the barrier layer and an outer edge of the silicide layer is not aligned with an outer edge of the barrier layer (as discussed in the rejection of claim 9 above, the salicide formation process noted in Hung’837 para. [0022] necessarily produces a reaction extending laterally beyond the edges of the contact holes in which the self-aligned silicide is formed, as shown by element 147 in Park Fig. 4G.)
Regarding claim 12, Hung’837 further discloses that the intermediate layer (136, par. [0016]) includes a hard mask (134, para. [0016]:  oxide).
Regarding claim 13, Hung’837 further discloses that the first (174), second (180), and third (182) interconnect structures include a material selected from the group consisting of aluminum (Al), tungsten (W), and copper (Cu) (para. [0023] & [0026]).
Regarding claim 14, Hung’837 discloses in Figs. 2-6 & 9-11 (para. [0015]:  substrate as shown in Fig. 2 is an alternative to Fig. 1 in accordance with subsequently described method steps), 
forming a gate structure (116/120/124, para. [0013]) separating source and drain (S/D) features (112, Fig. 2, para. [0015]; para. [0022]:  silicide 170 formed in S/D before or, according to a self-aligned “salicide” process, after first dielectric deposition) on a substrate (100, para. [0012]); 
forming a first dielectric layer (128/130, para. [0013]) over the substrate, the first dielectric layer being in electrical contact with the S/D features (in the context of the disclosure, as the first dielectric layer physically contacts the S/D features, they are in electrical contact); 
forming a first interconnect structure (174, para. [0023-0025]) in the first dielectric layer; 
forming a barrier layer (172, para. [0023]) directly over a silicide layer (170, para. [0022]: silicide 170 formed in S/D before or, according to a self-aligned “salicide” process, after first dielectric deposition), the barrier layer being interposed between the silicide layer and the first interconnect structure (174) such that a bottom surface of the barrier layer is aligned with a bottom surface of the first dielectric layer and a top surface of the substrate (see Fig. 2, para. [0015]:  embodiment with S/D features 112 & 114 having top surface planar with substrate top surface; the Examiner further calls attention to Park, Figs. 4A-D and para. [0056-0063], which discloses details of the silicide, i.e. “salicide” formation process alluded to in para. [0022] of Hung’837, making clear that salicide 147 illustrated in Park is a reaction with the underlying semiconductor source/drain and is thus coplanar with the top surface thereof and also reacts to extend laterally beyond the contact holes in which the silicide is formed); 
forming an intermediate layer (136:132/134, para. [0016]) over the first dielectric layer such that a top surface of the intermediate layer is level with a top surface of the first interconnect structure (172 & 174’, Fig. 10, para. [0025]; note in Figs. 10-11 and para. [0024], during and after the CMP process, 174 and the intermediate layer 132/134, i.e. 136’ in Fig. 10 share a level planar top surface); 
forming a second dielectric layer (178, para. [0026]) over the intermediate layer; 
forming a first trench (Fig. 11, para. [0026]: one trench containing plug 180) in the second dielectric layer to expose the top surface of the first interconnect structure; 
forming a second trench (Fig. 11, para. [0026]:  trench containing 182) through the second dielectric layer and intermediate layer, such that a bottom surface of the second trench is aligned with a top surface of the gate structure; 
forming a third trench (Fig. 11, para. [0026]: other trench containing plug 180) through the second dielectric layer; 
forming a second interconnect structure (180, para. [0026]) in the third trench within the second dielectric layer, the second interconnect structure being in electrical contact with the first interconnect structure (174’), wherein after forming the second interconnect structure, a top surface of the drain feature extends along and contacts a first portion of the first dielectric layer between the gate structure and the first interconnect structure and a second portion of the first dielectric layer on an opposite side of the first interconnect structure relative to the gate structure along a single plane (Fig. 11 in the context of planar source/drains of Fig. 2:  source/drains 112 top surface contacts the first dielectric layer portion 128 along a plane with first interconnect structure 172/174 bisecting the extent between the gate structure and the isolation region 106); and 
forming a third interconnect structure (182, para. [0026]) within the second trench and in electrical contact with the gate structure (120; and 108, Fig. 11, para. [0026]).
Hung’837 appears not to explicitly disclose (in detail with regard to the formation of contacts 180 and 182 in the second dielectric layer) filling the first trench with a photoresist material, the photoresist material extending above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the portion of the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench.
However, Hung’837 discloses in detail in forming the lower level source/drain contacts in Figs. 3-6, separately forming contacts to the transistor source (para. [0017]: 112A) and to the drain (112B) by filling the first trench (146, Fig. 5, para. [0019]) with a photoresist material (ODL 148, para. [0019]:  ODL has good filling capacity; para. [0017]: ODL is 365nm I-line PR), the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench (Fig. 6, para. [0019]). Hung’837 further discloses that this process protects the gate structure during source/drain contact formation (para. [0027]) and allows for contacts pitch smaller than the process lithographic resolution (para. [0021]:  in contrast with simultaneous source/drain contact formation as shown in Figs. 7-8).  As further evidence, see Hung’763, Figs. 7-9 and para. [0017-0020], whereby an upper level trench (320) for via to the source/drain contact (314) and a second trench (322) further through an intermediate layer (308) for contact to a gate structure are formed separately using a photoresist trench fill (OLD, para. [0019]) similar to Hung’837; and simultaneously forming in both trenches the upper level interconnect (324/326) after removing the photoresist fill from trench 320.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the same process for the second level source/drain/gate contacts trenches separately as for the first level interconnect as in Hung’837 (as evidenced by Hung’763) for the same reasons, i.e. to protect the gate structure during processing and to allow for sub-lithographic source/drain/gate pitch.  In so doing, the method includes filling the first trench with a photoresist material, the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the portion of the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench.
Regarding claim 15, Hung’837 further discloses forming the silicide layer (170) disposed on the S/D features (112), the silicide layer being interposed between the S/D features and the first interconnect structure (174’).
Regarding claim 16, Hung’837 further discloses forming the barrier layer (172) on the silicide layer (170) such that the silicide layer extends out from the barrier layer and an outer edge of the silicide layer is not aligned with an outer edge of the barrier layer (as discussed in the rejection of claim 9 above, the salicide formation process noted in Hung’837 para. [0022] necessarily produces a reaction extending laterally beyond the edges of the contact holes in which the self-aligned silicide is formed, as shown by element 147 in Park Fig. 4G.)
Regarding claim 17, Hung’837 further discloses that the intermediate layer (136, par. [0016]) includes a hard mask (134, para. [0016]:  oxide).
Regarding claim 18, Hung’837 further discloses that the first (174), second (180), and third (182) interconnect structures include a material selected from the group consisting of aluminum (Al), tungsten (W), and copper (Cu) (para. [0023] & [0026]).
Regarding claim 19, Hung’837 further discloses in para. [0016] & [0024], that the intermediate layer is deposited to include a lower etch stop layer (132: SiN) and an upper hard mask layer (134, oxide), the upper layer having a faster etch rate and is entirely removed during CMP formation of the first interconnect structure.
Hung’837 as combined appears not to explicitly disclose that the intermediate layer has a height that ranges from about 30 Angstroms to about 300 Angstroms.  There is no evidence showing the criticality of the claimed height.
Absent a showing of criticality with respect to final intermediate layer etch stop height (i.e., thickness, a result effective variable whereby a thinner layer reduces process margin, whereas a thicker SiN layer increases device capacitance), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the height through routine experimentation in order to achieve desired tradeoff between capacitance and manufacturability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Hung’837 further discloses that the gate structure includes a gate dielectric (116, para. [0013]) and a gate electrode (120, para. [0013]), the gate electrode being in electrical contact with the third interconnect structure (182).

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 12 of the remarks, that with regard to claim 1 and making reference to Hung’837 Figs. 2 & 11, ‘…the source/drain regions 112 of Hung‘837 do not appear to contact separate sections of the contact etch stop layer 128 along a single plane.’
The arguments are not persuasive.  Hung’837 Fig. 2 discloses the planar source/drain regions before the formation of the interconnect structure contacts.  In context/combination with Fig. 11, wherein source/drain interconnect structures contact the source drains between the gate structure and the isolations regions, there are sections of the source/drain region contacting first dielectric regions separated by the first interconnect structure as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891